      Case 1:20-cv-00269-MW-GRJ Document 1 Filed 11/25/20 Page 1 of 12




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        GAINESVILLE DIVISION


WHITNEY JOHNSON,               )
                               )
     Plaintiff,                )
                               )
v.                             )              Case No.: 1:20-cv-269
                               )
BEALL'S, INC.,                 )
                               )
     Defendant.                )
_______________________________/

     PLAINTIFF’S COMPLAINT WITH DEMAND FOR JURY TRIAL

      COMES NOW Plaintiff, Whitney Johnson (“Plaintiff” or “Johnson”), through

undersigned counsel, and files her Complaint against the Defendant, Beall’s, Inc.

(“Defendant” or “Beall’s”), and in support states as follows:

                          NATURE OF THE CLAIMS

      1.     This is an action for monetary damages, pursuant to Title VII of the

Civil Rights Act of 1964 as amended, 42 U.S.C. §§ 2000e, et seq. (“Title VII”) to

redress Defendant’s unlawful employment practices against Plaintiff, including

Defendant’s discrimination, harassment, and retaliation, against Plaintiff. Defendant

engaged in a pattern and practice of discrimination and the promulgation of a hostile

work environment, intentionally and systematically, on the basis of Plaintiff’s sex

and in retaliation for Plaintiff’s complaints of severe and pervasive sexual

                                     Page 1 of 12
      Case 1:20-cv-00269-MW-GRJ Document 1 Filed 11/25/20 Page 2 of 12




harassment, which created a hostile work environment for Plaintiff leading to her

constructive discharge.

                           JURISDICTION AND VENUE

      2.     This Court has jurisdiction of the claims herein pursuant to 28 U.S.C.

§§ 1331 and 1343, as this action involves federal questions regarding deprivation of

Plaintiff’s civil rights under Title VII.

      3.     Venue is proper in this district pursuant to 28 U.S.C. §1391(b) because

a substantial part of the events or omissions giving rise to this action, including the

unlawful employment practices alleged herein occurred in this district.

                                    THE PARTIES

      4.     Plaintiff is a citizen of the United States, and is and was at all times

material, a resident of the State of Florida, residing in Gilchrist County, Florida.

      5.     Defendant is a Florida For-Profit Organization with its principal place

of business at 1806 38th East Avenue East, Bradenton, Florida 34208.

      6.     Plaintiff worked for Defendant at its office located at 2202 N Young

Blvd Ste 601, Chiefland, Florida 32626.

      7.     Defendant is an employer as defined by the all laws under which this

action is brought and employs the requisite number of employees.

                        PROCEDURAL REQUIREMENTS




                                       Page 2 of 12
      Case 1:20-cv-00269-MW-GRJ Document 1 Filed 11/25/20 Page 3 of 12




      8.     Plaintiff has complied with all statutory prerequisites to filing this

action.

      9.     On October 15, 2019, Plaintiff timely dual-filed a claim with the Equal

Employment Opportunity Commission (“EEOC”) and the Florida Commission on

Human Relations (“FCHR”), against Defendant, satisfying the requirements of 42

U.S.C. § 2000e-5(b) and (e).

      10.    Plaintiff’s charge was filed within three hundred days after the alleged

unlawful employment practices occurred.

      11.    On October 30, 2020, the EEOC issued Plaintiff a Dismissal and Notice

of Rights, against Defendant.

      12.    This complaint was filed within ninety days of Plaintiff’s receipt of the

EEOC’s Dismissal and Notice of Rights.

                           FACTUAL ALLEGATIONS

      13.    Plaintiff is a female.

      14.    Plaintiff was employed by Defendant for approximately three years as

a Sale Associate.

      15.    Defendant subjected Plaintiff to disparate and discriminatory conduct

due to her sex.

      16.    As described below, Defendant subjected Plaintiff to severe and

pervasive sexual harassment during her employment.


                                      Page 3 of 12
      Case 1:20-cv-00269-MW-GRJ Document 1 Filed 11/25/20 Page 4 of 12




      17.    Defendant’s conduct was sufficiently severe and pervasive to alter the

conditions of Plaintiff’s employment as it resulted in Plaintiff’s constructive

discharge.

      18.    Defendant’s conduct created a hostile working environment and the

work environment became so intolerable Plaintiff felt compelled to resign

      19.    Plaintiff was a victim of continuous sexually harassment by her male

colleague, Carlos Rodriguez.

      20.    In August of 2018, Rodriguez began making inappropriate and

offensive remarks about Plaintiff’s appearance, stating that she looked “sexier” since

she lost weight.

      21.    The sexual harassment escalated, and Rodriguez began asking Plaintiff

to go “out” to lunch and dinner with him.

      22.    Plaintiff’s Store Manager, Leah Daniels and Supervisor, Amy (last

name unknown) witnessed the sexual harassment and took no remedial action.

      23.    Rodriguez displayed a pattern of inappropriate behavior throughout his

employment toward women of which management was aware.

      24.    Upon information and belief Plaintiff was not the only female

Rodriguez sexually harassed and Defendant was on notice of Rodriguez’s propensity

to sexually harass female employees. However, due to Rodriguez’s sex, male,

Defendant took no remedial action.


                                     Page 4 of 12
      Case 1:20-cv-00269-MW-GRJ Document 1 Filed 11/25/20 Page 5 of 12




      25.    Plaintiff continually rebuffed Rodriguez’s requests and told him to stop.

When that did not work, Plaintiff simply ignored Rodriguez’s comments, but he

persisted.

      26.    The sexual harassment escalated to overtly sexual conduct, such as,

Rodriguez asking Plaintiff to go to a hotel with him and “cat-calling” Plaintiff at

work when she walked by.

      27.    Rodriguez’s brother often came into Defendant’s store and would

approach Plaintiff. In response, Rodriguez would tell his brother “…don’t touch her,

she is mine…”

      28.    Plaintiff continually told Rodriguez she had no interest in him.

      29.    Rodriguez persisted and told Plaintiff “…I will throw away my

wedding ring and we can run away to Puerto Rico together…”

      30.    Rodriguez’s continued sexual harassment caused a hostile and abusive

work environment.

      31.    In November 2018, Plaintiff made the first of her two complaints to Ms.

Daniel, verbally, in Defendant’s breakroom. Plaintiff complained that Rodriguez

continued to ask her out on dates, commented inappropriately on Plaintiff’s

appearance, and invited her to hotel rooms. Plaintiff informed Ms. Daniels that at all

times she refused Rodriguez’s advances.




                                     Page 5 of 12
      Case 1:20-cv-00269-MW-GRJ Document 1 Filed 11/25/20 Page 6 of 12




      32.    Ms. Daniel responded by laughing and stating, “…he is just joking, just

ignore Carlos and he'll quit...”

      33.    Defendant knew of the harassment and failed to take immediate and

appropriate corrective action.

      34.    In retaliation for her complaints of sexual harassment, Ms. Daniel

reduced Plaintiff’s work hours from full-time to below twenty hours a week, which

relegated Plaintiff to a flex position.

      35.    Before Plaintiff’s complaint, in the Spring of 2018, Plaintiff

approached Ms. Daniel about becoming a Supervisor. Ms. Daniel had no objection

and would even train Plaintiff from time to time on the various duties and

assignments required to become a Supervisor.

      36.    However, after Plaintiff’s November 2018 complaint, Ms. Daniel

immediately stopped all training and told Plaintiff that she could not become a

Supervisor because Plaintiff was not a full-time employee.

      37.    Plaintiff was not previously advised of any policy requiring an

employee to be full-time before becoming a Supervisor.

      38.    Rodriguez’s inappropriate sexual harassment continued after Plaintiff’s

November 2018 complaint when Rodriguez invited Plaintiff to a hotel room again.

Plaintiff declined.




                                          Page 6 of 12
      Case 1:20-cv-00269-MW-GRJ Document 1 Filed 11/25/20 Page 7 of 12




      39.    In February 2019, Plaintiff made the second of her two complaints,

again to Ms. Daniel, verbally, in Defendant’s stock room. Plaintiff complained that

Rodriguez continued to sexually harassment Plaintiff and Plaintiff’s female

colleagues. Ms. Daniels responded, “…I don’t know what you want me to do...”

      40.    As Defendant was not taking any action to address the sexual

harassment, around April 2019, Plaintiff called Defendant’s Ethics and Compliance

Reporting Hotline and reported the sexual harassment.

      41.    Only after contacting the Ethics and Compliance Reporting hotline did

Defendant reach out to Plaintiff.

      42.    Defendant concluded its investigation; however, it did not interview or

ask Plaintiff questions, and provided Plaintiff no information regarding her

complaints. Defendant then closed its investigation.

      43.    Defendant took no remedial action and did not terminate Rodriguez,

but instead, ratified his unlawful behavior by continually allowing Rodriguez to

break company policies without repercussions.

      44.    In May 2019, Ms. Daniel promoted two, non-full-time, Sales

Associates to Supervisors. An opportunity that was previously denied to Plaintiff.

      45.    Further, Ms. Daniel began to scream and verbally harass Plaintiff in

front of other employees and customers.




                                    Page 7 of 12
      Case 1:20-cv-00269-MW-GRJ Document 1 Filed 11/25/20 Page 8 of 12




      46.     It is evident that Defendant’s retaliation and fostering of a hostile work

environment toward Plaintiff occurred only after Plaintiff engaged in the protected

activity by her repeated reports of sexual harassment.

      47.     Plaintiff diligently followed Defendant’s reporting and escalation

procedures to address the sexual harassment and Defendant’s unlawful actions.

However, little progress was made, and the work environment remained unchanged.

      48.     Due to Defendant’s inaction and the intolerable hostile work

environment, Plaintiff was forced to tender her resignation as resignation was the

only reasonable response available to her.

      49.     Plaintiff has been damaged by Defendant’s unlawful conduct.

      50.     Due to Defendant’s inaction, the disparate and hostile treatment, and

the discriminatory work environment, Plaintiff has suffered emotional harm.

      51.     Plaintiff has had to retain the services of undersigned counsel and has

agreed to pay said counsel reasonable attorneys’ fees.

            Count I: Sex Based Discrimination in Violation of Title VII

      52.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

stated in Paragraphs 1-51 above.

      53.     At all times relevant to this action, Plaintiff was in a protected category

under Title VII because of Plaintiff’s sex, female.




                                       Page 8 of 12
      Case 1:20-cv-00269-MW-GRJ Document 1 Filed 11/25/20 Page 9 of 12




      54.    Defendant engaged in intentional sex discrimination in the terms and

conditions of Plaintiff’s employment including by not limited to Plaintiff’s

constructive discharge.

      55.    Defendant’s conduct violates Title VII.

      56.    The Plaintiff has satisfied all statutory prerequisites for filing this

action.

      57.    Defendant’s discriminatory conduct, in violation of Title VII, has

caused Plaintiff to suffer a loss of pay, benefits, and prestige.

      58.    Defendant’s actions have caused Plaintiff to suffer mental and

emotional distress, entitling him to compensatory damages.

      59.    Defendant has engaged in discriminatory practices with malice and

reckless indifference to Plaintiff’s federally protected rights, thereby entitling him to

punitive damages.

 Count II: Sexual Harassment and Hostile Work Environment in Violation of
                                Title VII

      60.    Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

stated in Paragraphs 1-51 above.

      61.    Defendant subject Plaintiff to severe and pervasive sexual harassment.

      62.    Despite Plaintiff’s reporting the harassment, Defendant took no action

to remedy the situation or prevent future harassment.



                                      Page 9 of 12
     Case 1:20-cv-00269-MW-GRJ Document 1 Filed 11/25/20 Page 10 of 12




      63.    Defendant’s conduct created and perpetuated a hostile work

environment for Plaintiff.

      64.    Defendant’s conduct violates Title VII.

      65.    The Plaintiff has satisfied all statutory prerequisites for filing this

action.

      66.    Defendant’s violation of Title VII has caused the Plaintiff to suffer a

loss of pay, benefits, and prestige for which she is entitled to damages.

      67.    Defendant’s actions have caused Plaintiff to suffer mental and

emotional distress, entitling her to compensatory damages.

      68.    Defendant has engaged in discriminatory practices with malice and

reckless indifference to the Plaintiff’s federally protected rights, thereby entitling her

to punitive damages.

                  Count III: Retaliation in Violation of Title VII

      69.    Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

stated in Paragraphs 1-51 above.

      70.    Plaintiff engaged in protected activity under Title VII on more than one

occasion while employed by Defendant.

      71.    Defendant engaged in intentional retaliation against Plaintiff for her

participation in protected activity, specifically her repeated reports regarding the

discrimination and hostile work environment she was experiencing.


                                      Page 10 of 12
      Case 1:20-cv-00269-MW-GRJ Document 1 Filed 11/25/20 Page 11 of 12




       72.    Defendant’s conduct violated Title VII.

       73.    Plaintiff has satisfied all statutory prerequisites for filing this action.

       74.    Defendant’s discriminatory conduct, in violation of Title VII, has

caused Plaintiff to suffer a loss of pay, benefits, and prestige for which she is entitled

to damages.

       75.    Defendant’s actions have caused Plaintiff to suffer mental and

emotional distress, entitling her to compensatory damages.

       76.    Defendant has engaged in discriminatory practices with malice and

reckless indifference to Plaintiff’s federally protected rights, thereby entitling her to

punitive damages.

                         Count IV: Constructive Discharge

       77.    Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

stated in Paragraphs 1-51 above.

       78.    Defendant deliberately created intolerable working conditions as it

failed to provide a work environment free from discrimination, harassment, and

hostility.

       79.    Defendant’s actions were done with the intent to drive Plaintiff to resign

as Defendant was repeatedly on notice of Plaintiff’s complaints and failed to take

remedial action.

       80.    Defendant’s deliberate actions forced Plaintiff to resign her position.


                                       Page 11 of 12
     Case 1:20-cv-00269-MW-GRJ Document 1 Filed 11/25/20 Page 12 of 12




                               PRAYER FOR RELIEF

WHEREFORE, Plaintiff, requests this Honorable Court:

      a)     Enter judgment requiring Defendant to pay back wages and back

benefits found to be due and owing at the time of trial, front-pay, compensatory

damages, including emotional distress damages, in an amount to be proved at trial,

punitive damages, and prejudgment interest thereon;

      b)     Grant Plaintiff costs and an award of reasonable attorneys’ fees

(including expert fees); and

      c)     Award any other and further relief as this Court deems just and proper.

                                  JURY DEMAND

      Plaintiff hereby requests a trial by jury on all triable issues herein.

                                        Respectfully Submitted:

                                        /s/ Eric D. Rogers
                                        Eric D. Rogers
                                        Florida Bar No. 117917
                                        Spielberger Law Group
                                        4890 W. Kennedy Blvd. Ste. 950
                                        Tampa, Florida 33609
                                        T: (800) 965-1570 ext. 116
                                        F: (866) 580-7499
                                        eric.rogers@spielbergerlawgroup.com

                                        Counsel for Plaintiff




                                     Page 12 of 12
